          Case 5:12-cr-40006-DDC Document 164 Filed 06/02/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                Plaintiff,

v.                                                                Case No. 12-40006-03-DDC

DENNIS AUGUSTINE (03),

            Defendant.
____________________________________


                                  MEMORANDUM AND ORDER

        Defendant Dennis Augustine filed a pro se1 Motion for Compassionate Release (Doc.

160). He asks the court to modify his sentence due to the need to care for his father. Doc. 160 at

1. The court issued a Notice and Order to Show Cause (Doc. 161). And Mr. Augustine filed a

Response (Doc. 163). For reasons explained below, the court lacks subject matter jurisdiction to

consider Mr. Augustine’s motion and dismisses the motion without prejudice.

I.      Background

        On October 5, 2012, our court sentenced Mr. Augustine to 240 months in prison and five

years of supervised release. Doc. 86 at 3–4. On May 3, 2021, Mr. Augustine filed a pro se

motion under the CARES Act seeking compassionate release based on his elderly father’s need

for care. Doc. 160 at 1. Given the relief Mr. Augustine sought, the court construed his filing as

one seeking compassionate release under 18 U.S.C. § 3582(c)(1). See Doc. 161 at 1. But the


1
         Because Mr. Augustine filed this motion pro se, the court construes his filings liberally and holds
them to “a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991). But the court does not become an advocate for the pro se party. See Hall,
935 F.2d at 1110. Mr. Augustine’s pro se status does not excuse him from complying with the court’s
rules or facing the consequences of noncompliance. See Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th
Cir. 1994).
          Case 5:12-cr-40006-DDC Document 164 Filed 06/02/21 Page 2 of 5




motion failed to show that either (1) exhaustion or (2) lapse occurred before Mr. Augustine filed

his request in federal court. So, the court issued a Show Cause Order directing him to show

cause why the court should not dismiss his request for compassionate release without prejudice

for failure to show exhaustion or lapse under 18 U.S.C. § 3582(c)(1)(A). See Doc. 161 at 2. Mr.

Augustine timely filed a Response to the Show Cause Order. Doc. 163.

        With this procedural background in mind, the court now recites the legal standard

governing Mr. Augustine’s motion under § 3582(c)(1)(A).

II.     Legal Standard

        “Federal courts are forbidden, as a general matter, to modify a term of imprisonment once

it has been imposed, but [this] rule of finality is subject to a few narrow exceptions. One such

exception is contained in [18 U.S.C.] § 3582(c)(1).” United States v. Maumau, 993 F.3d 821,

830 (10th Cir. 2021) (citation and internal quotation marks omitted). Even after it has imposed a

term of imprisonment, the court may modify that term “upon motion of the defendant after [1]

the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or [2] the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A). “Under that statute, a district court may reduce a sentence if, after considering

any applicable sentencing factors in 18 U.S.C. § 3553, it finds ‘extraordinary and compelling

reasons warrant such a reduction’ and the ‘reduction is consistent with applicable policy

statements issued by the Sentencing Commission.’” United States v. Haynes, 827 F. App’x 892,

895 (10th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)).

        Our Circuit reads § 3582(c) to impose a jurisdictional requirement. “‘Unless the basis for

resentencing falls within one of the specific categories authorized by section 3582(c), the district



                                                  2
           Case 5:12-cr-40006-DDC Document 164 Filed 06/02/21 Page 3 of 5




court lack[s] jurisdiction to consider [the defendant’s] request.’” United States v. Poutre, 834 F.

App’x 473, 474 (10th Cir. 2021) (quoting United States v. Brown, 556 F.3d 1108, 1113 (10th Cir.

2009)); but see United States v. Avalos, ___ F. App’x ___, 2021 WL 1921847, at *2 n.2 (10th Cir.

2021) (noting that the Tenth Circuit “has not ruled on the issue” whether § 3582’s exhaustion

requirement is jurisdictional”).

          The court now applies this standard to Mr. Augustine’s motion.

III.      Discussion

       A. Whether Mr. Augustine Shows Exhaustion or Lapse Under § 3582(c)(1)(A)

          The First Step Act subjects an inmate’s motion for compassionate release to certain

prerequisites. First, an inmate seeking compassionate release under § 3582(c)(1)(A) must

“request that the BOP file a compassionate-release motion on his behalf to initiate his

administrative remedies.” United States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020)

(citations omitted). And the court “may not modify a term of imprisonment once it has been

imposed” unless (1) “the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or (2) “the lapse of

30 days2 from the receipt of such a request by the warden of the defendant’s facility[.]” 18

U.S.C. § 3582(c)(1)(A).

          The court carries an independent obligation to satisfy itself that subject matter jurisdiction

exists. Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011). And the court “must

dismiss the cause at any stage of the proceedings in which it becomes apparent that jurisdiction




2
          Under the statute, a defendant may file a motion for compassionate release directly with the
district court after “the passage of 30 days from the defendant’s unanswered request to the warden for
such relief.” See Maumau, 993 F.3d at 830 (emphasis added).


                                                    3
         Case 5:12-cr-40006-DDC Document 164 Filed 06/02/21 Page 4 of 5




is lacking.” Penteco Corp. Ltd. P’ship v. Union Gas Sys., Inc., 929 F.2d 1519, 1521 (10th Cir.

1991) (citation and internal quotation marks omitted).

       Here, Mr. Augustine concedes that he neglected to request the BOP to file a

compassionate-release motion on his behalf to initiate the administrative remedies. Doc. 163.

Because Mr. Augustine has not acted to pursue those administrative remedies, the court

concludes that Mr. Augustine demonstrates neither lapse nor exhaustion. Relief under §

3582(c)(1)(A) requires one or the other. So, Mr. Augustine fails to show that the statute

authorizes relief. And since our Circuit’s cases “require the movant to show that § 3582(c)

authorizes relief for the court to have jurisdiction[,]” Poutre, 834 F. App’x at 473, the court

concludes that it lacks subject matter jurisdiction to consider Mr. Augustine’s motion.

IV.    Conclusion

       Sentence modification under § 3582(c)(1)(A) requires that a movant show exhaustion or

lapse as the statute describes. Mr. Augustine acknowledges that he does not meet either

requirement. See Doc. 163. Controlling law in our Circuit holds that a movant’s failure to meet

this requirement means that the court lacks subject matter jurisdiction. And absent subject

matter jurisdiction, the court lacks authority to consider the substance of Mr. Augustine’s

motion. The court thus dismisses the motion without prejudice to refiling another motion after

(1) filing a request for relief under 18 U.S.C. § 3582(c)(1)(A) from the warden of his BOP

institution, and (2) either exhaustion or lapse occurs.

       IT IS THEREFORE ORDERED BY THE COURT THAT Dennis Augustine’s

Motion for Compassionate Release (Doc. 160) is dismissed without prejudice for lack of subject

matter jurisdiction.




                                                  4
 Case 5:12-cr-40006-DDC Document 164 Filed 06/02/21 Page 5 of 5




IT IS SO ORDERED.

Dated this 2nd day of June, 2021, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Judge




                                     5
